DETAILED ACTION
This is the first Office Action on the merits based on the 16/599,016 application filed on 10/10/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-36, as originally filed, are currently pending and considered below.
Election/Restrictions
Claims 34-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.

Claim Objections
Claim 33 is objected to because of the following informalities:  
In Claim 33 Line 3, the limitation “a first end” should be “the first end”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holizki (CA Patent No. 2,528,548)

Regarding claim 1, Holizki discloses an assembly (Exercise Device 10; Figure 1) that is movably-disposed upon an underlying support surface (i.e., a ground surface for the wheels to rotate on), the assembly comprising:  5a body (Platform 20; Figure 1) including an upper surface (Topside 21; Figure 1) and a lower surface (Underside 22; Figure 1), wherein the body defines a pair of front axle-receiving openings (Apertures 31; Figure 1 and 2) and a pair of rear axle-receiving openings (Apertures 41; Figure 1 and 2); a front axle member (Axle 72; Figures 1 and 2) extending through the pair of front axle-receiving openings 31; a rear axle member (Axle 74; Figures 1 and 2) extending through the pair of rear axle-receiving openings 41 (i.e., the axles extend to the apertures as explained in Page 5 Lines 5-10); a first front wheel (Left wheel 30; Figures 1 and 2) connected to a first end of the front axle member 72;  10a second front wheel (Right wheel 30; Figures 1 and 2) connected to a second end of the front axle member 72; a first rear wheel (Left wheel 40; Figures 1 and 2) connected to a first end of the rear axle member 74; and a second rear wheel (Right wheel 40; Figures 1 and 2) connected to a second end of the rear axle member 74, wherein the upper surface 21 of the body 20 is pitched at an angle with 

    PNG
    media_image1.png
    503
    508
    media_image1.png
    Greyscale


Regarding claim 2, Holizki discloses the body includes a front edge (Front edge 23; Figures 1 and 2), a rear edge (Rear edge 24; Figures 1 and 2), a first side edge (First side 25; Figures 1 and 2) that connects the front edge to the rear edge, and a second side edge (Second side 26; Figures 1 and 2) that connects the front edge to the rear edge, wherein the body is defined by a length (i.e., the extending length is the size of the first/second side edges) extending between the front edge 23 and the rear edge 24, wherein the body is also defined by 

Regarding claim 3, Holizki discloses the length and the width defines the body to include a substantially rectangular shape (i.e., the platform is a rectangular shape as seen in Figure 1)

Regarding claim 16, Holizki discloses all of the first front wheel 30, the second front wheel 30, the first rear wheel 40, and the second rear wheel 40 are configured to simultaneously rotate in a first direction or a second direction, wherein the second direction is opposite the first direction (i.e., the wheels are placed on two axles 72/74 meaning the platform moves in either a forward or backward direction on the wheels).

Regarding claim 29, Holizki discloses both of the first front wheel 30 and the second front wheel 30 are defined by a first wheel diameter (i.e., a large diameter), wherein both of the first rear wheel 40 and the second rear wheel 40 are defined by a second wheel diameter (i.e., a small diameter), wherein the second wheel 10diameter is greater than the first wheel diameter for defining the angle that the upper surface of the body is pitched at with respect to the underlying support surface (i.e., the wheels diameter makes the incline of the platform to be at a different angle as seen in Figures 1 and 2).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent No. 11,033,768, effectively filed 8/24/2018) in view of Huang (US Patent Publication No. 2014/0336024).

Regarding claim 1, Chuang discloses an assembly (Exercising device 10; Figure 1) that is movably-disposed upon an underlying support surface (i.e., a ground surface under the device), the assembly comprising: 5a body (Carrier 1110 and two frames 1120; Figure 2) including an upper surface (Top surface of carrier 1110; Figure 2) and a lower surface (Bottom surface of the carrier 1110; Figure 2), wherein the body defines a pair of front axle-receiving openings (i.e., Forward Axle 1130 extends through openings in the frames 1120 as seen in the exploded Figure 
Chuang does not disclose wherein the upper surface of the body is pitched at an angle with respect to the underlying support surface.
Huang teaches the upper surface (Top of Main pad 10; Figure 3) of the body (Main pad 10; Figure 3) is pitched at an angle (i.e., the angle is best seen in Figure 3 as shown below) with respect to the underlying support surface (Ground support; Figure 3).

    PNG
    media_image2.png
    302
    666
    media_image2.png
    Greyscale



Regarding claim 2, Chuang in view of Huang teaches the body 1110 includes a front edge, a rear edge, a first side edge that connects the front edge to the rear edge, and a second side edge that connects the front edge to the rear edge, wherein the body is defined by a length extending between the front edge and the rear edge, wherein the body is also defined by a 20width extending between the first side edge and the second side edge. (i.e., the edges, length, and width are all depicted below in the Figure 1 of Chuang)

    PNG
    media_image3.png
    668
    651
    media_image3.png
    Greyscale


Regarding claim 5, Chuang in view of Huang teaches a plurality of flanges (Frame 1120; Figures 1 and 2 of Chuang) extending from one or both of the upper surface of the body 30and the lower surface of the body (i.e., the flanges 1120 extend from the lower surface of the body; 

Regarding claim 6, Chuang in view of Huang teaches the plurality of flanges 1120 include one or more sidewall flanges that extend from the lower surface of the body (i.e., the frames 1120 extend from the lower surface of the body at the sides of the device).

Regarding claim 8, Chuang in view of Huang teaches each of the first sidewall flange 1120 and the second sidewall flange 1120 defines a front longitudinal portion and a rear longitudinal portion (i.e., the frontal and rear longitudinal portions are depicted below in the annotated Figure 2 of Chuang; The portions are longitudinal walls of the side walls that extend from one inner wall to the distal wall of the side wall)

    PNG
    media_image4.png
    609
    779
    media_image4.png
    Greyscale


Regarding claim 9, Chuang in view of Huang teaches the front longitudinal portion of each of the first 15sidewall flange 1120 and the second sidewall flange 1220 defines a front axle- 

Claims 1-7, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 9,931,535) in view of Huang (US Patent Publication No. 2014/0336024).

Regarding claim 1, Smith discloses an assembly (Exercise apparatus 10; Figure 1) that is movably-disposed upon an underlying support surface (i.e., the ground surface below the device), the assembly 10 comprising: a body (Housing 12; Figure 1) including an upper surface (Upper surface 14; Figure 1) and a lower surface (Lower surface as annotated in Figure 5 below), wherein the body 12 defines a pair of front axle-receiving openings (Front axle standoff notches 20; Figure 5) and a pair of rear axle-receiving openings (Rear axle standoff notches 20; Figure 5); a front axle member (First axle 16 in front axle standoff notches 20; Figures 3 and 5) extending through the pair of front axle-receiving openings 24; a rear axle member (First axle 16 in rear axle standoff notches 20; Figures 3 and 5) extending through the pair of rear axle-receiving openings 24; a first front wheel (Wheels 28; See annotated Figure 3 below) connected to a first end of the front axle member (i.e., the left end with the first wheel annotated in Figure 3); a second front wheel (Wheels 28; See annotated Figure 3 below) connected to a second end of the front axle member (i.e., the right end with the second wheel annotated in Figure 3); a first rear wheel (Wheels 28; See annotated Figure 3 below) connected to a first end of the rear axle member (i.e., the left end of the rear axle with the first wheel annotated in Figure 3); and a second rear wheel (Wheels 28; See annotated Figure 3 below) connected to a second end of 

    PNG
    media_image5.png
    701
    604
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    587
    media_image6.png
    Greyscale

Smith does not disclose the upper surface of the body is pitched at an angle with respect to the underlying support surface.


    PNG
    media_image2.png
    302
    666
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of Smith to have the tilted upper surface of Huang in order to provide an angle that would support the user better for exercises that involve a user leaning towards an edge.

Regarding claim 2, Smith in view of Huang teaches the body 12 includes a front edge, a rear edge, a first side edge that connects the front edge to the rear edge, and a second side edge that connects the front edge to the rear edge, wherein the body is defined by a length extending between the front edge and the rear edge, wherein the body is also defined by a width extending between the first side edge and the second side edge. (i.e., the edges, length, and width are all depicted below in the Figure 1)

    PNG
    media_image7.png
    348
    601
    media_image7.png
    Greyscale


Regarding claim 3, Smith in view of Huang teaches the length and the width (See annotated Figure 1 above) defines the body 12 to include a substantially rectangular shape (i.e. Smiths body 12 is a square/rectangular housing as seen in Fig. 1 above).

Regarding claim 4, Smith in view of Huang teaches the length and the width defines the body to include a substantially square shape. (i.e. Smith’s body 12 is a square/rectangular housing as seen in Fig. 1 above).

Regarding claim 5, Smith in view of Huang teaches a plurality of flanges (See annotations in Figures 1 and 2 of Smith below; i.e., the applicant considers the side walls 18, 20 ,22, and 24 in applicant’s drawings as flanges, using applicant’s definition of flanges the sidewalls of Smith shown below can be considered flanges) extending from one or both of the 

    PNG
    media_image8.png
    707
    593
    media_image8.png
    Greyscale


Regarding claim 6, Smith in view of Huang teaches the plurality of flanges include one or more sidewall flanges that extend from the lower surface of the body. (i.e., Each side of the housing 12 is flange that extends downwards from the upper surface downwards on the exterior part of the device and extends downwards from the interior side from the lower surface; See annotations in Figures 1 and 2 of Smith below).


Regarding claim 7, Smith in view of Huang teaches the plurality of sidewall flanges include one or more of a front flange, a rear flange, a first sidewall flange, and a second sidewall flange, wherein each of the front flange and the rear flange extends between the first side edge and the second side edge, wherein each of the first sidewall flange and the second sidewall flange extends between the front edge and the rear edge (i.e., the flanges of housing 12 are all annotated below and both the sidewall flanges extend from the front flange and the rear flange)

    PNG
    media_image8.png
    707
    593
    media_image8.png
    Greyscale




Regarding claim 12, Smith in view of Huang teaches one or more of the plurality of sidewall flanges defines one or more a handle (Slots 16a-f; Figure 2; i.e., the slot can be used as handles for the user to grasp) and an opening (Openings of Slots 16a-f; Figure 2).

Regarding claim 14, Smith in view of Huang teaches the plurality of flanges include one or more wheel covering flanges that extend from the upper surface of the body (i.e., Each of the flanges of the housing 12 are extending downwards from the upper surface to cover the sides of the wheels from each of the sides, rear, and front as seen in Figure 5 of Smith).

    PNG
    media_image9.png
    645
    496
    media_image9.png
    Greyscale

Regarding claim 15, Smith in view of Huang teaches all of the first front wheel 18, the second front wheel 18, the first rear wheel 18, and the second rear wheel 18 are not caster wheels (i.e., the wheels 28 are not caster wheels).

Regarding claim 16, Smith in view of Huang teaches all of the first front wheel, the second front wheel, the first rear wheel, and the second rear wheel 18 are configured to simultaneously rotate in a first direction or a second direction, wherein the second direction is opposite the first direction (i.e., the wheels are on axle that allows the wheels to go in either one direction or another).

Regarding claim 17, Smith in view of Huang teaches a plurality of strengthening ribs (i.e., See ribs on the lower surface extending away from the lower surface in Figure 5 below) extending away from the lower surface of the body.

    PNG
    media_image10.png
    701
    604
    media_image10.png
    Greyscale

Regarding claim 18, Smith in view of Huang teaches the upper surface 14 of the body includes a frictional surface (Anti-slip grip 14a; Figure 1).

Regarding claim 19, Smith in view of Huang teaches the frictional surface is integrally formed by the upper surface of the body. (i.e., the grip 14a is attached to the top surface, Col. 3 Lines 36-46)

Regarding claim 20, Smith in view of Huang teaches the frictional surface 14a is a layer of material attached to the upper surface of the body. (i.e., the grip 14a is attached to the top surface, Col. 3 Lines 36-46)

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent No. 11,033,768) in view of Huang (US Patent Publication No. 2014/0336024) in view of Stosberg (US Patent No. 3,772,733).

Regarding claim 22, Chuang in view of Huang discloses the body (Carrier 1110 and two frames 1120; Figures 1 and 3) and side flanges that are extending from the lower portion of the body (i.e., see the annotations below of Figure 1 of Chuang)

    PNG
    media_image11.png
    507
    558
    media_image11.png
    Greyscale
 
Chuang in view of Huang does not disclose one or more wheel rotation resistance devices adjustably-connected to the body, wherein each wheel rotation resistance device of the one or more wheel rotation resistance devices includes a tread-engaging portion.
Stosberg teaches an analogous castor wheel system with a brake well known in the art comprising one or more wheel rotation resistance devices (Press component 8, Latching pawl 21, guide bush 7, curved leaf spring 4, and foot pedal 16; Figure 6) adjustably-connected to the 

    PNG
    media_image12.png
    417
    536
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side flanges extending on the body of Huang in view of Chuang to each have the locking device of Stosberg to apply a dampening effect on the wheel in order to increase the difficulty of the ab/body exercises for the user.

Regarding claim 23, Chuang in view of Huang in further view of Stosberg teaches the tread-engaging portion (Press component 8 and leaf spring 4; Figure 6 of Stosberg) is defined by: a head portion (Press component 8; Figure 6; i.e., the press component is movably arranged to push towards the a portion of a tread surface) that is movably-arranged opposite a portion of a tread surface of one of the first front wheel, the second front wheel, the first rear wheel, and the second rear wheel (i.e., the press component moves opposite of the treads and moves the leaf spring engages the portion of the tread of each of the wheels as modified above) .

Regarding claim 24, Chuang in view of Huang in further view of Stosberg teaches a flange portion (leaf spring 4; Figure 6 of Strosberg; the applicant considers the portion 398 in applicant’s drawings as a flange portion, using applicant’s definition of a flange the leaf spring will be considered a flange portion) extending from the lower surface of the body (i.e., the side flange portions depicted in the Figure 1 of Chuang above have the locking devices of Stosberg meaning the flange portion is extending from the lower surface of the body), wherein the flange portion extends at least partially across the head portion (i.e., the flange extends over the entirety of the head portion/press component 8 as seen in Figure 6 of Stosberg) wherein the flange portion is arranged between the head portion and the portion of the tread surface of one of the first front wheel, the second front wheel, the first rear wheel, and the second rear wheel (i.e., the leaf spring 4 is arranged between the head portion/press component 8 and the tread of the wheel is modified to be on each of the wheels in Chuang)

Regarding claim 25, Chuang in view of Huang discloses the body (Carrier 1110 and two frames 1120; Figures 1 and 3) and side flanges that are extending from the lower portion of the body (i.e., see the annotations below of Figure 1 of Chuang) 
Chuang in view of Huang does not disclose teaches at least two wheel rotation resistance devices defined by: a first tread-engaging portion having: a first head portion that is movably-arranged directly opposite a portion of a tread surface of the first front wheel; and a second tread-engaging portion having: a second head portion that is movably-arranged directly opposite a portion of a tread surface of the second front wheel.
Strosberg teaches at least two wheel rotation resistance devices (Press component 8, Latching pawl 21, guide bush 7, curved leaf spring 4, and foot pedal 16; Figure 6) defined by: a first tread-engaging portion (Press component 8 and leaf spring 4; Figure 6; i.e., the leaf spring 4 applies a frictional force on the treads of the wheel consistently as the locking pawl 21 biases the leaf spring onto the tread of the wheel) having: a first head portion (i.e., Press component 8; Figure 6; i.e., the press component is movably arranged to push towards the a portion of a tread surface) that is movably-arranged directly opposite a portion of a tread surface of the first front wheel; and a second tread-engaging portion having: a second head portion that is movably-arranged directly opposite a portion of a tread surface of the second front wheel. (i.e., the locking mechanism can be modified to be placed on multiple wheels on Chuang)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side flanges extending on the body of Huang in view of Chuang to each have the locking device of Stosberg to apply a dampening effect on the wheel in order to increase the difficulty of the ab/body exercises for the user.

Regarding claim 26, Chuang in view of Huang in further view of Stosberg teaches the two or more wheel rotation resistance devices further includes: a third tread-engaging portion having: a third head portion that is movably-arranged directly opposite a portion of a tread surface of the first rear wheel; and a fourth tread-engaging portion having: a fourth head portion that is movably-arranged directly opposite a portion of a tread surface of the second rear wheel. (i.e., the modification above adds the resistance mechanisms with the locking devices of Stosberg (Press component 8, guide bush 7, curved leaf spring 4, and foot pedal 16) onto each of the side wall flanges of Chuang allowing for a tread engaging portion opposite a tread surface on each of the wheels)

Regarding claim 27, Chuang in view of Huang discloses the body (Carrier 1110 and two frames 1120; Figures 1 and 3) and side flanges that are extending from the lower portion of the body (i.e., see the annotations below of Figure 1 of Chuang)
Chuang in view of Huang does not disclose at least two wheel rotation resistance devices defined by: a first tread-engaging portion having: a first head portion that is movably-arranged opposite a portion of a tread 15surface of the first front wheel; and a first flange portion that extends between the first front wheel and the first head portion; and a second tread-engaging portion having: a second head portion that is movably-arranged opposite a portion of a 20tread surface of the second front wheel; and a second flange portion that extends between the second front wheel and the second head portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side flanges extending on the body of Huang in view of Chuang to each have the locking device of Stosberg to apply a dampening effect on the wheel in order to increase the difficulty of the ab/body exercises for the user.


Regarding claim 28, Chuang in view of Huang in further view of Stosberg teaches the two or more wheel rotation resistance devices further includes: a third tread-engaging portion having: a third head portion that is movably-arranged opposite a portion of a tread surface of the first rear wheel; and a third flange portion that extends between the first rear wheel and the third head portion; and a fourth tread-engaging portion having: a fourth head portion that is movably-arranged opposite a portion of a tread surface of the second rear wheel; and a fourth flange portion that extends between the second rear wheel and the fourth head portion. (i.e., the modification above adds the resistance mechanisms with the locking devices of Stosberg (Press component 8, guide bush 7, curved leaf spring 4, and locking pawl 21) onto each of the side wall flanges of Chuang allowing for a tread engaging portion opposite a tread surface on each of the four wheels with the flange/leaf spring 4 that is extending between the wheel and the head portion/ press component 8 on each of the four wheels)

Claim 1, 5, 6, 12, 13, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 9,931,535) in view of Huang (US Patent Publication No. 2014/0336024).

Regarding claim 1, Jones discloses an assembly (Foot pad assembly 50; Figure 7) that is movably-disposed upon an underlying support surface (i.e., the track member 44 under the foot pads wheels), the assembly comprising:  5a body (Wheeled platform 52 and foot pad 56; 

    PNG
    media_image13.png
    616
    566
    media_image13.png
    Greyscale

Jones does not disclose a pair of front axle-receiving openings and a pair of rear axle-receiving openings; a front axle member extending through the pair of front axle-receiving openings; a rear axle member extending through the pair of rear axle-receiving openings; a first front wheel connected to a first end of the front axle member;  10a second front wheel connected to a second end of the front axle member; a first rear wheel connected to a first end of the rear 
    PNG
    media_image14.png
    755
    482
    media_image14.png
    Greyscale

Nguyen teaches an assembly (Left and right pedals 12; Figure 2) that is movable on a support surface comprising a pair of front axle-receiving openings and a pair of rear axle-receiving openings (i.e., the axles 39 are disposed through the sidewalls of the assembly 12 as seen in Figure 5 below meaning there has to be openings in the sidewalls for the axle); a front axle member (Top axle 39; Figure 5) extending through the pair of front axle-receiving 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheeled assembly of Jones to have the axles and openings of Nguyen to allow a rigid connection between the wheels in order to provide a better structure for moving in the same direction in the same plane to enhance ab workouts.

Regarding claim 5, Jones in view of Nguyen teaches a plurality of flanges (i.e., the applicant considers the side walls 18, 20 ,22, and 24 in applicant’s drawings as flanges, using applicant’s definition of flanges the end/side plates 130,134 of Jones are to be interpreted as flanges extending from the lower surface of the wheeled platform 52) extending from one or both of the upper surface of the body 30and the lower surface of the body (i.e., Each sidewall 130,134 of the wheeled platform 52 extends from the lower surface of the wheeled platform; See Col. 3 Lines 42-44).

Regarding claim 6, Jones in view of Nguyen teaches the plurality of flanges include one or more sidewall flanges that extend from the lower surface of the body. (i.e., Each sidewall 

Regarding claim 12, Jones in view of Nguyen teaches one or more of the plurality of sidewall flanges defines one or more a handle (Extension arm 58; Figure 7 of Jones; i.e., Extension arm 58 can be used as an handle to pick up the wheeled platform) and an opening (i.e., the bottom of the wheeled platform has to have an opening for the resistance member to reach the extension arm 58; See Col. 3 Lines 30-35).  

Regarding claim 13, Jones in view of Nguyen teaches 5one or more hooks (Hooks 132; Figure 7 of Jones) extending away from the lower surface of the body (i.e., the left wheeled assembly 52 has hooks extending from the front and back lower surfaces of the platform), wherein the one or more hooks (Hooks 132; Figure 7 of Jones) is/are arranged opposite the opening (i.e., the hooks are on both opposite eneds of the opening at the bottom of the wheeled assembly), wherein the one or more hooks is/are sized for removably-securing a first end of a resistance band. (i.e., the first end of the resistance band is hooked onto a hook on the wheeled assembly; Col. 3 Lines 57-58 “The hook 132 may also be a closed ring or loop for receipt of a hook 132 on an elastic force element 64”)


Regarding claim 30, Jones in view of Nguyen teaches a resistance band (Elastic force element 64; Figure 7 of Jones; i.e., the elastic force element is a resistive band of material that The hook 132 may also be a closed ring or loop for receipt of a hook 132 on an elastic force element 64”)

Regarding claim 31, Jones in view of Nguyen teaches one or more of a plurality of sidewall flanges (Sidewalls 130,134 of wheeled platform 52; Figure 7 of Jones) of the assembly defines a handle (Extension arm 58; Figure 7 of Jones; i.e., Extension arm 58 can be used as an handle to pick up the wheeled platform), wherein the first end of the resistance band is removably-secured to the handle. (i.e., The extension arm 58 has an elastic support connector 60 that connect to the first end of 64 by a removable hook 132, See Col. 3 Lines 30-35)

Regarding claim 32, Jones in view of Nguyen teaches one or more of a plurality of sidewall flanges (Sidewalls of wheeled platform 52; Figure 7 of Jones) of the assembly defines one or more a handle (Extension arm 58; Figure 7 of Jones; i.e., Extension arm 58 can be used as an handle to pick up the wheeled platform) and an opening (i.e., the bottom of the wheeled platform has to have an opening for the resistance member to reach the extension arm 58), wherein a portion of the resistance band extends through the opening (i.e., a portion of the resistance band has to go through the bottom opening of the wheeled platform 52), wherein the first end of the resistance band is removably-secured to the handle. (i.e., The extension arm 

Regarding claim 33, Jones in view of Nguyen teaches one or more hooks (Hooks 132; Figure 7 of Jones) extend away from the lower surface of the body (i.e., the bottom surface of wheeled platform 52 has the hooks connected as seen in Figure 7 of Jones), wherein one or more of a plurality of sidewall flanges of the assembly (Sidewalls of wheeled platform 52; Figure 7 of Jones) defines an opening (i.e., the bottom of the wheeled platform has to have an opening for the resistance member to reach the extension arm 58), wherein a first end of a resistance band is removably- secured to the one or more hooks (i.e., The back hook 132 can be hooked with the resistance band 64), wherein a portion of the resistance band extends through the opening (i.e., a portion of the resistance band has to go through the bottom opening of the wheeled platform 52), wherein the second end is arranged away from the one or more of a plurality of sidewall flanges (i.e., the second end is arranged on the central platform 40 away from the wheeled platform).


    PNG
    media_image15.png
    366
    334
    media_image15.png
    Greyscale



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 9,931,535) in view of Huang (US Patent Publication No. 2014/0336024) in further view of Takizawa (US Patent No. 6,780,142).

Regarding claim 21, Smith in view of Huang teaches the layer of material 14a and body 12 (i.e., the layer of material 14a of Smith is disposed on the body 12 of Smith).
Smith in view of Huang does not teach the layer of material is a rubber material, wherein the body is defined by a plastic material or a metallic material.
Takizawa teaches an analogous rolling platform comprising a layer of material is a rubber material (Rubber sheet 1a; Figure 1), wherein the body (feet setter 1; Figure 1) is defined by a plastic material or a metallic material. (i.e., the rubber sheet 1a is placed on the top end of the plastic body 1; See Col. 8 Lines 34-39)
.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784